DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 01, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.

Claim 14 requires the alkaline earth metal salt be generated from the neutralization of a strong acid and a strong base.  Claim 15 recites a list of salts and some of the recited salts are outside the scope of claim 14.  Specifically, salts of silicic acid, boric acid, and phosphoric acid are not salts generated from the neutralization of a strong acid and a strong base because silicic acid, boric acid and phosphoric acid are not strong acids.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U. S. Patent Application Publication 2020/0332163 as filed by Chopra (hereinafter, Chopra).

	Regarding claims 1 and 8, Chopra teaches an abrasive free aqueous polishing composition (see, for example, paragraph bridging columns 8 and 9).  Chopra teaches the composition comprises a composite metal oxide oxidant such as KMnO4 (see, for example, claim 6).  Chopra teaches the composition may comprise an alkali metal salt such as KNO3 (see, for example, claim 6).



	Regarding claims 3 and 10, Chopra teaches the oxidant is present in an amount of up to 15% by volume which is about 3 mol/L (see, for example, column 3, lines 20-21).

	Regarding claims 4-6 and 11-13, these claims are not directed to the composition of claim 1 but rather to a future intended use of the composition.  As Chopra anticipates the claimed composition the composition of Chopra is expected to be capable of performing the future intended use.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U. S. Patent Application Publication 2007/0039926 as filed by Cherian et al. (hereinafter, Cherian).

	Regarding claims 1, 8 and 14, Cherian teaches an abrasive free aqueous polishing composition (see, for example, the abstract).  Cherian teaches the composition comprises a composite metal oxide oxidant such as KMnO4 (see, for example, [0020]).  Cherian teaches the composition may comprise an alkaline earth metal salt such as CaCl2 (see, for example, [0021]). 

	Regarding claims 2, 19 and 17 Cherian teaches the pH may be 9 (see, for example, [0016]).

	Regarding claims 3 and 10, Cherian teaches the oxidant is present in an amount of up to 15% by volume which is about 3 mol/L (see, for example, column 3, lines 20-21).

Regarding claim 15, the CaCl2 of Cherian is a metal salt of hydrochloric acid.

Regarding claim 16, Cherian teaches a CaCl2 concentration of 50 ppm and an oxidizing agent concentration of about 3wt. % (see, for example, {0020] –[0021]).
	.
	Regarding claims 4-6, 11-13 and 17-20 these claims are not directed to the composition of claim 1 but rather to a future intended use of the composition.  As Cherian anticipates the claimed composition the composition of Cherian is expected to be capable of performing the future intended use.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441.  The examiner can normally be reached on variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/Primary Examiner, Art Unit 1716